DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 8,601,553 B1).
Regarding claim 8, Griffin discloses a method of generating an authorization token, the method comprising: 
	generating an allowed function bitmask used to identify allowed functions associated with subscriber elements, respectively, the allowed function bitmask comprising a plurality of bits indicating whether the subscriber elements have attributes, respectively (col. 6, lines 38-45);lee@hayes plc 509.324.9256Attorney Docket No. TM2-0563USC] 

	adding the entitlement representation to a body of an authorization token (i.e., token payload, inherent feature).
Regarding claim 10, Griffin further discloses controlling access for a user to a service based on the attributes of the subscriber elements, respectively (col. 6, lines 17-48; col. 10, lines 2-13).
Regarding claim 12, Griffin further discloses settings the plurality of bits of the allowed function bitmask to values indicating that a subscriber entity has the attributes corresponding to the plurality of bits, respectively (col. 6, lines 38-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin. Griffin discloses that the subscriber element is a user account (col. 6, lines 51-53; col. 9, lines 61-67). Griffin does not disclose that the account is associated with a telecommunication provider. Official Notice is taken that both concept and advantage of controlling access to user account associated with a telecommunication provider are well known and expected in the art. It would have been obvious to one of ordinary skill .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin. Griffin provide examples of using two bits one for each privilege (col. 6, lines 23-45). Griffin does not discuss using more bits for more privileges; however, increasing or decreasing the number of bits is a matter of design choice according to the requirement in each system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin’s method to use more bits for more privileges as required by each system.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin as applied to claim 8 above, and further in view of Stalling (“Cryptograph and Network Security – Principles And Practice”). Regarding claims 14-15, Griffin discloses generating a message authentication code (MAC) and include the MAC in the token (col 8, lines 7-9, 21-32). Griffin does not disclose generating a signature for the authorization token and including the signature with the token. Stalling discloses generating a digital signature for a message and including the signature with the message (Figures 13.1 and 13.2; pages 397-398). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin’s method to generate a signature for the authorization token and include the signature with the token, as taught by Stalling. The digital signature verifies the author, authenticates the contents at the time of the signature, and is verifiable by third parties. 
Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach “converting the allowed function bitmask to an allowed function value; adding the allowed function value in an entitlement representation” in combination with other limitations of the independent/base claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MINH DINH/Primary Examiner, Art Unit 2432